Exhibit 10.3

 

COURIER CORPORATION

 

Non-Qualified Stock Option Agreement

 

This Agreement made as of this          day of                   , 20     by and
between Courier Corporation, a Massachusetts corporation, (the “Company”) and
                       (the “Optionee”).

 

WITNESSETH THAT:

 

WHEREAS, the Company has instituted a program entitled “Courier Corporation 2011
Stock Option and Incentive Plan” (the “Plan”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
grant of this stock option pursuant and subject to the terms of the Plan, a copy
of which is attached hereto and incorporated herein;

 

WHEREAS, the Board has designated this stock option a non-qualified option in
accordance with Section 5 of the Plan;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Optionee agree as follows:

 

1.                                       Grant.  Pursuant and subject to the
Plan the Company does hereby grant to the Optionee a stock option (the “Option”)
to purchase from the Company              shares of its Common Stock, par value
$1.00 per share (“Stock”), upon the terms and conditions set forth in the Plan
and upon the additional terms and conditions contained herein.  This Option is
not intended to qualify as an incentive stock option or to qualify for special
federal income tax treatment pursuant to Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

2.                                       Option Price.  This option may be
exercised at the option price of $           per share of Stock, subject to
adjustment as provided herein and in the Plan.

 

3.                                       Term and Exercisability of Option. 
This Option shall expire at the close of business on
                              , 20     and be exercisable in accordance with and
subject to the conditions set forth in the attached Schedule A.

 

4.                                       Method of Exercise.  To the extent that
the right to purchase shares of Stock has accrued hereunder, this Option may be
exercised from time to time by written notice to the Company stating the number
of shares with respect to which this Option is being exercised, and accompanied
by payment acceptable to the Company in accordance with Section 5(d) of the
Plan.  As soon as practicable after its receipt of such notice, the Company
shall, without transfer or issue tax to the Optionee (or other person entitled
to exercise this Option), deliver the shares to the Optionee (or other person
entitled to exercise this Option), either electronically or by means of a stock
certificate; provided, however, that the time of such delivery may be postponed
by the

 

--------------------------------------------------------------------------------


 

Company for such period as may be required for it with reasonable diligence to
comply with any applicable requirements of law.  Payment of the option price may
be made in cash or cash equivalents or in whole or in part in shares of Stock,
by means of a “cashless exercise” procedure with a broker, or by means of a “net
exercise” arrangement, all in accordance with the terms and conditions of
Section 5(d) of the Plan; provided, however, that the Board reserves the right
upon receipt of any written notice of exercise from the Optionee to require
payment in cash with respect to the shares contemplated in such notice.  If the
Optionee (or other person entitled to exercise this Option) fails to pay for and
accept delivery of all of the shares specified in such notice upon tender of
delivery thereof, his/her right to exercise this Option with respect to such
shares not paid for may be terminated by the Company.

 

5.                                       Withholding Taxes.  The Optionee hereby
agrees, as a condition to any exercise of this Option, to provide to the Company
an amount sufficient to satisfy its minimum obligation to withhold certain
federal, state and local taxes arising by reason of such exercise (the
“Withholding Amount”), by (a) authorizing the Company to withhold the
Withholding Amount from her/his cash compensation, (b) remitting the Withholding
Amount to the Company in cash, or (c) paying the Withholding Amount in whole or
in part in the form of shares of Stock by authorizing the Company to withhold
from the shares to be issued in accordance with Section 15(b) of the Plan;
provided that to the extent that the Withholding Amount is not provided by one
or a combination of such methods, the Company may at its election withhold from
the Stock delivered upon exercise of this Option that number of shares of Stock
having a fair market value, on the date of exercise, sufficient to eliminate any
deficiency in the Withholding Amount.

 

6.                                       Non-assignability of Option.  This
Option shall not be assignable or transferable by the Optionee except by will or
by the laws of descent and distribution.  During the life of the Optionee, this
Option shall be exercisable only by him/her.

 

7.                                       Compliance with Securities Act.  The
Company shall not be obligated to sell or issue any shares of Stock or other
securities pursuant to the exercise of this Option unless the shares of stock or
other securities with respect to which this Option is being exercised are at
that time effectively registered or exempt from registration under the
Securities Act of 1933, as amended, and applicable state securities laws.  In
the event shares or other securities shall be issued which shall not be so
registered, the Optionee hereby represents, warrants and agrees that he/she will
receive such shares or other securities for investment and not with a view to
their resale or distribution, and will execute an appropriate investment letter
satisfactory to the Company and its counsel.

 

8.                                       Rights as Stockholder.  The Optionee
shall have no rights as a stockholder with respect to any shares covered by this
Option until the date of issuance of such shares to him/her either
electronically or by means of a stock certificate.  No adjustment shall be made
for dividends or other rights for which the record date is prior to the date
such shares are issued.

 

10.                                 Termination or Amendment of Plan.  The Board
may terminate or amend the Plan at any time.  No such termination or amendment
will affect rights and obligations under this Option, to the extent it is then
in effect and unexercised.

 

--------------------------------------------------------------------------------


 

11.                                 Effect Upon Employment.  Nothing in this
Option or the Plan shall be construed to impose any obligations upon the Company
to retain the Optionee in its employ.

 

12                                    General Provisions.

 

(a)                                          Amendment; Waivers.  This
Agreement, including the Plan, contains the full and complete understanding and
agreement of the parties hereto as to the subject matter hereof and may not be
modified or amended, nor may any provision hereof be waived, except by a further
written agreement duly signed by each of the parties.  The waiver by either of
the parties hereto of any provision hereof in any instance shall not operate as
a waiver of any other provision hereof or in any other instance.

 

(b)                                         Binding Effect.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, representatives, successors and
assigns.

 

(c)                                          Governing Law.  This Agreement has
been executed in Massachusetts and shall be governed by and construed in
accordance with the law of The Commonwealth of Massachusetts.

 

(d)                                         Construction.  This Agreement is to
be construed in accordance with the terms of the Plan.  In case of any conflict
between the Plan and this Agreement, the Plan shall control.  The titles of the
sections of this Agreement and of the Plan are included for convenience only and
shall not be construed as modifying or affecting their provisions.  The
masculine gender shall include both sexes; the singular shall include the plural
and the plural the singular unless the context otherwise requires.

 

(e)                                          Notices.  Any notice in connection
with this Agreement shall be deemed to have been properly delivered if it is in
writing and is delivered in hand or sent by registered mail, postage prepaid, to
the party addressed as follows, unless another address has been substituted by
notice so given:

 

To the Optionee:                                                      To his/her
address as set forth on the signature page thereof.

 

To the Company:                                                    Courier
Corporation

15 Wellman Avenue

North Chelmsford, Massachusetts 01863

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and its corporate seal to be affixed as of
the date set forth below.

 

Date of grant:

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

COURIER CORPORATION

(Corporate seal)

 

By:

 

 

 

 

 

 

Title: Chairman, Compensation Committee

 

 

 

Attest:

 

 

 

 

 

 

 

 

Assistant Clerk

 

 

 

ACCEPTANCE

 

I hereby accept the foregoing Option in accordance with its terms and conditions
and in accordance with the terms and conditions of the Courier Corporation 2011
Stock Option and Incentive Plan.

 

 

 

 

Date

 

(Signature of Optionee)*

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Also sign Schedule A

 

--------------------------------------------------------------------------------


 

Schedule A

 

 

 

Percentage of Total Option

 

 

 

Shares Subject to Exercise

 

 

 

Incremental

 

Cumulative

 

Date

 

Amount

 

Amount

 

 

 

 

 

 

 

On or after

 

 

%

 

%

On or after

 

 

%

 

%

On or after

 

 

%

 

%

 

To the extent that this Option has not become exercisable at the date of the
termination of the Optionee’s employment or other involvement with the Company
or its Subsidiary, it shall expire as of that date.  In the event that before
this Option has been exercised in full, the Optionee ceases to be an employee of
the Company or its Subsidiary for any reason other than his/her discharge for
cause, his/her death or his/her retirement on account of disability, he/she may
exercise this Option to the extent that it had become exercisable on the date of
termination of his/her employment, during the period ending on the earlier of
(i) the date on which the Option expires in accordance with Section 3 of this
Agreement or (ii) three months after the date of termination of the Optionee’s
employment with the Company or its Subsidiary.  In the event of the death of the
Optionee, or his/her retirement on account of disability, before this Option has
been exercised in full, the Optionee or the personal representative of the
Optionee may exercise this Option to the extent that it had become exercisable
on the date of his/her death or his/her retirement on account of disability,
during the period ending on the earlier of (i) the date on which the Option
expires in accordance with Section 3 of this Agreement or (ii) the first
anniversary of the date of the Optionee’s death or retirement on account of
disability.

 

I acknowledge the foregoing:

 

 

 

 

 

 

 

(Signature of Optionee)

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

 

 

Percentage of Total Option

 

 

 

Shares Subject to Exercise

 

 

 

Incremental

 

Cumulative

 

Date

 

Amount

 

Amount

 

 

 

 

 

 

 

On or after

 

 

%

 

%

On or after

 

 

%

 

%

On or after

 

 

%

 

%

 

To the extent that this Option has not become exercisable at the date of the
termination of the Optionee’s employment or other involvement with the Company
or its Subsidiary, it shall expire as of that date.  In the event that before
this Option has been exercised in full, the Optionee ceases to be an employee of
the Company or its Subsidiary for any reason other than his/her discharge for
cause, his/her death or his/her retirement on account of disability, he/she may
exercise this Option to the extent that it had become exercisable on the date of
termination of his/her employment, during the period ending on the earlier of
(i) the date on which the Option expires in accordance with Section 3 of this
Agreement or (ii) three months after the date of termination of the Optionee’s
employment with the Company or its Subsidiary.  In the event of the death of the
Optionee, or his/her retirement on account of disability, before this Option has
been exercised in full, the Optionee or the personal representative of the
Optionee may exercise this Option to the extent that it had become exercisable
on the date of his/her death or his/her retirement on account of disability,
during the period ending on the earlier of (i) the date on which the Option
expires in accordance with Section 3 of this Agreement or (ii) the first
anniversary of the date of the Optionee’s death or retirement on account of
disability.

 

Notwithstanding the preceding paragraph, this Option shall become fully
exercisable upon the consummation of a “Sale Event” of Courier Corporation as
defined in the Plan.

 

I acknowledge the foregoing:

 

 

 

 

 

 

 

(Signature of Optionee)

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------